 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:18-po-00295-CKD
                                         )
12                     Plaintiff,        )   ORDER TO DISMISS AND VACATE BENCH
                                         )   TRIAL
13         v.                            )
                                         )
14   CHRISTOPHER BRADBURY,               )   DATE: January 7, 2019
                                         )   TIME: 9:00 a.m.
15                     Defendant.        )   JUDGE: Hon. Carolyn K. Delaney
                                         )
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:18-po-00295-CKD without

20   prejudice is GRANTED.

21         It is further ordered that the bench trial scheduled January 7,

22   2019, at 9:00 a.m. is vacated.

23   SO ORDERED.

24
     Dated: November 9, 2018
25

26

27

28


     ORDER TO DISMISS & VACATE TRIAL          1           U.S. v. CHRISTOPHER BRADBURY
